UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2493


BONNIE NEWMAN DAVIS,

                Plaintiff - Appellant,

          v.

MICHAEL RAO, PhD., individually; L. TERRY OGGEL, PhD.,
individually; FRED M. HAWKRIDGE, PhD., individually; BEVERLY
J.   WARREN,  PhD.,   individually;  CYNTHIA   K.  KIRKWOOD,
Pharm.D., individually,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00239-JRS)


Submitted:   August 27, 2014                 Decided:   September 5, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott G. Crowley, Sr., CROWLEY & CROWLEY, Glen Allen, Virginia,
for Appellant.   Mark R. Herring, Attorney General of Virginia,
Rhodes B. Ritenour, Deputy Attorney General, Peter R. Messitt,
Sydney Edmund Rab, Senior Assistant Attorneys General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bonnie    N.   Davis      filed      a    civil   complaint    against     a

number      of       Virginia         Commonwealth            University      (“VCU”)

administrators,       alleging        that       Defendants     violated    her      due

process    rights     in   denying      her       application      for    tenure    and

promotion to the position of associate professor at VCU.                           Davis

appeals the district court’s order granting Defendants’ Fed. R.

Civ. P. 12(b)(6) motion to dismiss.

            We review de novo a district court’s ruling on a Rule

12(b)(6) motion, accepting factual allegations in the complaint

as true and drawing all reasonable inferences in favor of the

nonmoving party.       Kensington Volunteer Fire Dep’t v. Montgomery

Cnty., 684 F.3d 462, 467 (4th Cir. 2012).                       To survive a Rule

12(b)(6) motion to dismiss, a complaint must contain sufficient

“facts to state a claim to relief that is plausible on its

face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

            To state a procedural due process claim, Davis must

allege that: (1) she had a “constitutionally cognizable life,

liberty, or property interest;” (2) Defendants deprived her of

that     interest;     (3)      and     “the         procedures     employed        were

constitutionally inadequate.”                Sansotta v. Town of Nags Head,

724 F.3d 533, 540 (4th Cir. 2013).                       Property interests “are

created and their dimensions are defined by existing rules or

understandings      that   stem    from      an      independent   source    such     as

                                             2
state law.”       Bd. of Regents of State Colls. v. Roth, 408 U.S.
564, 577 (1972).         To possess a property interest, a claimant

“must have more than a unilateral expectation of it.                               [Sh]e

must, instead, have a legitimate claim of entitlement to it.”

Id.

            On appeal, Davis argues that even in the absence of a

protected property interest, she was entitled to a fair review

process   under    VCU’s    Promotion       and    Tenure    Review        Guidelines.

Despite   Davis’    assertions     to   the        contrary,     demonstrating        a

protected     liberty      or   property          interest      is     a     threshold

requirement for establishing a Due Process claim.                      See Sansotta,
724 F.3d at 540.        Moreover, “[p]rocess is not an end in itself.

Its constitutional purpose is to protect a substantive interest

to which the individual has a legitimate claim of entitlement.”

Olim v. Wakinekona, 461 U.S. 238, 250 (1983).                         Tenure review

procedures,    without     more,   do   not       give   rise    to     a    protected

property interest.       Siu v. Johnson, 748 F.2d 238, 244 n.11 (4th

Cir. 1984) (concluding that such a claim “is a circular one” and

thus   “conceptually       unacceptable”).           Because         Davis   has     not

alleged any property interest distinguishable from the tenure

review procedures provided by VCU, we conclude that she has not

demonstrated the threshold requirement that she was deprived of

a protected property or liberty interest.



                                        3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     4